            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

ROBERT E. WOODWARD
#0452670                                                        PLAINTIFF

v.                          No. 5:18-cv-319-DPM

E. BLAND, Doctor; and WOOD, Doctor                           DEFENDANTS

                                   ORDER
      Post-judgment motions, NQ 16 & NQ 20-23, denied.              First, the
Court did not retain jurisdiction to enforce the settlement agreement.
Kokkonen v. Guardian Life Insurance Company of America, 511 U.S. 375
(1994).   Second, to the extent Woodward's arguments are reachable
under Federal Rule of Civil Procedure 60, they lack merit.        Any breach
due to Woodward's being accepted into the facility in North Carolina
one hour and forty-two minutes later than expected was not material.
TXO Production Corp. v. Page Farms, Inc., 287 Ark. 304, 308, 698 S.W.2d
791, 793-94 (1985).     And there's no clear and convincing evidence of
fraud or misrepresentation warranting relief from the Judgment.           FED.
R. CIV. P. 60(b);   United States v. Metropolitan St. Louis Sewer District, 440
F.3d 930, 935 (8th Cir. 2006).    This case is closed.
So Ordered.



              D.P. Marshall Jr.
              United States District Judge
